Citation Nr: 0826505	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  02-17 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from August 30, 1999 to 
February 1, 2002.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, that denied 
entitlement to educational benefits pursuant to Chapter 30, 
Title 38, United States Code.  The veteran then moved to the 
jurisdiction of the Los Angeles, California RO, and that 
office certified the case to the Board.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 


FINDINGS OF FACT

1.  The veteran served on active duty with the United States 
Navy from August 30, 1999 to February 1, 2002 for a period of 
29 months and 2 days.  

2.  The veteran's character of discharge was honorable, and 
the reason for the discharge was convenience of the 
government.  

3.  The veteran's obligated period of service was three 
years.  


CONCLUSION OF LAW

The veteran's claim for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, lacks legal merit and entitlement under the law.  
38 U.S.C.A. § 3011 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 21.7042(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The governing legal criteria, as pertinent to this particular 
case, specify that in order to be eligible to receive 
educational benefits pursuant to Chapter 30, an individual, 
after June 30, 1985, must first become a member of the Armed 
Forces, if the obligated period of service is three years or 
more, serve at least three years of continuous active duty in 
the Forces...and is discharged from active duty with an 
honorable discharge.  38 U.S.C.A. § 3011(a); 
38 C.F.R. § 21.7042(a).  

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.  These include when an individual 
is discharged or released from active duty for (1) a service-
connected disability, (2) for a medical condition which 
preexisted service on active duty and which VA determines is 
not service-connected, (3) discharge or release under 10 
U.S.C.A. § 1173 (hardship discharge), (4) for convenience of 
the Government, (5) involuntarily for the convenience of the 
Government as a result of a reduction in force, or (6) for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  See 38 U.S.C.A. § 3011(a) (1) (A) (ii); 
38 C.F.R. § 21.7042(a) (5).  

In addition, an individual who is discharged or released from 
active duty for the convenience of the Government must 
complete not less than 20 months of continuous active duty of 
the obligated service in the case of an individual whose 
obligated period of service is two years, or complete not 
less than 30 months of continuous active duty under the 
period of obligated service in the case of an individual with 
an obligated period of service of at least three years.  See 
38 U.S.C.A. § 3011(a) (1) (A) (ii); 38 C.F.R. § 20.7042(a) 
(5) (iv).

In this case, the evidence reflects that the veteran had an 
obligated period of service of 3 years.  The evidence further 
shows that the veteran only served for 29 months and 2 days.  
The service records show that the reason for the discharge 
was convenience of the government.  She did not service 30 
months of her three year enlistment.  See a May 2002 printout 
of information from the Department of Defense's personnel 
system and a copy of the veteran's DD Form 214.  Therefore, 
she did not satisfy the requirements of 38 U.S.C.A. § 3011(a) 
(1) (A) (ii) and 38 C.F.R. § 21.7042(a) (5) (iv), and is not 
eligible for education benefits. 

The veteran asserts that her discharge was a hardship 
discharge.  She contends that she was discharged from the 
Navy in order to care for her child.  In this case, the May 
2002 printout of information from the Department of Defense's 
personnel system and a copy of the veteran's DD Form 214 show 
that the veteran's separation code is "COG", or convenience 
of the Government.  Service department findings are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  Accordingly, because the veteran was discharged 
or released from active duty for a purpose considered to be 
for the convenience of the Government, prior to completing 30 
months of a 3-year or more enlistment, the veteran is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. 
§ 3011(a)(3).  

The eligibility requirements for Chapter 30 are prescribed by 
Congress.  VA is not free to ignore laws enacted by Congress 
and the law in this case, and not the evidence, is 
dispositive of the veteran's appeal.  See Sabonis, 6 Vet. 
App. at 430. As such, basic eligibility for educational 
assistance under Chapter 30, Title 38, U.S. Code, cannot be 
established in the present case.  Where the law rather than 
the facts is dispositive, the benefit of the doubt provisions 
are not for application.  38 U.S.C.A. § 5107(b) (West Supp. 
2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Thus, the Board, while sympathetic to the veteran's argument, 
is unable to provide a legal remedy.  The veteran may purse a 
remedy with the service department by requesting review of 
her reason for discharge by the service department's 
Discharge Review Board or by requesting correction of her 
military record by the Board for Correction of Military 
Corrections.  

The veteran also asserts that she should be entitled to a 
refund of the $1,200 contribution made to the Department of 
Defense for the education benefits in her first year of 
service.  The applicable law governing the reduction of basic 
pay to establish educational assistance specifies that the 
basic pay of any individual shall be reduced by $100 for each 
of the first 12 months that such individual is entitled to 
such pay, and that any amounts by which the basic pay of an 
individual is reduced shall revert to the Treasury and shall 
not be considered to have been received or to be within the 
control of any such individual.  38 U.S.C.A. § 3011(b); OPM 
v. Richmond, 496 U.S. 414, 424 (1990) (holding that the 
payments of money from the Federal Treasury are limited to 
those authorized by statute).

VA does not have any control over the monies reduced from a 
veteran's basic pay nor the statutory authority to order the 
return of that money.  Thus, while the Board sympathizes with 
the veteran, it has no legal authority to refund the 
veteran's contributions.  Rather, the veteran is advised that 
she should address this dispute directly to her service 
department, an entity separate from the VA, and request a 
refund therefrom.

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act (VCAA) provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, upon further 
review, it is not clear that such notice is required in this 
case because the benefits sought are found in Chapter 30 of 
Title 38 and are not benefits contemplated by 38 U.S.C. §§ 
5100 et seq.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

Also, as explained above, the Board finds that the law, and 
not the evidence, is dispositive in this case and therefore 
no further duty to assist exists.  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA 
not applicable where law, not the factual evidence, is 
dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA 
has no effect on appeal limited to interpretation of law).


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied. 



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


